            EXHIBIT E




Case 1:20-cv-00905-WO-LPA Document 1-5 Filed 10/02/20 Page 1 of 2
                                                                                                           ► File No.
  STATE OF NORTH CAROLINA                                                                                                        20CVS
                                                                                                                                           ---
                    CABARRUS                           County                                                       In The General Court Of Justice
                                                                                                               D    District ~ Superior Court Division
Name Of Plaintiff
BRIAN LILLIE and wife TRACY LILLIE, et al.
Address
                                                                                                                CIVIL SUMMONS
PO Box 368
City, Stale, Zip
                                                                                          0      ALIAS AND PLURIES SUMMONS (AS SESS FEE)

 Concord, NC 28026
                                       VERSUS                                                                                               G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                 Date Original Summons Issued
ALAN JOHN HANKE and LUIS ALBERTO GUERRA
                                                                                     Date(s) Subsequent Summons(es) Issued




 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                                      Name And Address Of Defendant 2
ALAN JOHN HANKE                                                                      LUIS ALBERTO GUERRA
4121 Wyndwood Dr                                                                     3901 S Ocean Dr, Apt l lD
Crystal Lake, IL 60014                                                               Hollywood, FL 33019


                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as


 &                  possible, and, if needed, speak with someone who reads English and can translate these papers!
                    ;IMPORTANTE! ;Se ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                    jNO TIRE estos papeles!
                    Tiene que contestar a mas tardar en 30 dias. jPuede querer consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, habla r con alguien que lea ingles y que pueda traducir estos
                    documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 '1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
      served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above .


                                                                                                       r) (j Zc
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (If none, Address Of Plaintiff)
                                                                                     Date Issued   ~                    'Time   z .' 07        □ AM      ftl-PM

                                                                                     Signature~ ~/ { ~ - -         ~ ? ? : - ~?

                                                                                         ~-Deputy CSC         D Assistant CSC        D Clerk Of Superior Court

                                                                                     Date Of Endorsement                ITTme
0   ENDORSEMENT (ASSESS FEE)                                                                                                                   □ AM      □ PM
    This Summons was originally issued on the date indicated                         Signature
    above and returned not served. At the request of the plaintiff,
    the time within which this Summons must be served is
    extended sixty (60) days.                                                            □ DeputyCSC          D Assistant CSC        D Clerk Of Superior Court

 NOTE TO PARTIES:            Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                             Jess are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                             so, what procedure is to be followed.


                                                                                (Over)
 AOC-CV-100, Rev. 4118
 © 2018 Administrative Office of the Courts


                     Case 1:20-cv-00905-WO-LPA Document 1-5 Filed 10/02/20 Page 2 of 2
